DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 25, 28, 30, 31, 32, 33, 34, 35, 38, 39 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 12, 13, 14, 14, 15, 15, 16, 17, 12 of U.S. Patent No. 11/016,017. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant application claims are present in the corresponding patent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 22, 25-27, 30-36, and 38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 9797836 (Sinclair).

As per claim 21, Sinclair teaches an image-based particle sorting system, comprising:
a particle flow device structured to include a substrate comprising a channel, the particle flow device operable to flow cells along a flow direction to a first region of the channel, and two or more output paths branching from the channel at a second region proximate to the first region in the channel (Sinclair: abstract; col 2, lines 44-62; col 4, lines 19-67; col 5, lines 37-61; Figs. 1, 2, 4);
an imaging system configured to obtain optical signal data associated with a cell when the cell is in the first region (Sinclair: abstract; col 2, lines 44-62: “hyperspectral images of cells flowing through the microfluidic system”; col 4, lines 19-67; col 5, lines 37-61: “hyperspectral confocal imager, the liquid flow in the microchannel transports the cell past the scanning laser spot, as shown in FIG. 4”; Figs. 1, 2, 4; col 3, line 47 – col 4, line 2);
a data processing and control unit comprising a processor, the data processing and control unit in communication with the imaging system and configured to (i) process the optical signal data into a two-dimensional image of the cell, (ii) extract one or more parameters from the two- dimensional image of the cell, wherein the one or more parameters include one or more spatial features of the cell, and (iii) produce a control command for sorting the cell based on the one or more parameters from the two-dimensional image of the cell, wherein the control command is produced while the cell flows in the channel (Sinclair: col 3, line 47 – col 4, line 2: “hyperspectral imaging flow cytometer can be applied to the characterization of cell populations and can be coupled with cell sorting techniques to allow for selection of cells based upon detailed spectral and spatial signatures”; col 4, lines 19-67: “HSI analysis can be used to identify biological and morphological cell differences to enable sorting by the sorter 24 into separate bins 25 or discarding as waste 28. For example, since cells have dielectric properties, dielectrophoresis (DEP) can be used to sort the different cells”; col 6, lines 27-50: “use the quantitative information to sort cells based upon desired characteristics to separate a subpopulation of cells… real-time sorting of cells or other particles, for example: image size, number of wavelengths, number of spectral components… using cell morphology for classification, can affect the sorting speed”); and
an actuator operatively coupled to the particle flow device and in communication with the data processing and control unit, the actuator operable to direct the cell into an output path of the two or more output paths based on the control command (Sinclair: col 4, lines 19-67: “HSI analysis can be used to identify biological and morphological cell differences to enable sorting by the sorter 24 into separate bins 25 or discarding as waste 28. For example, since cells have dielectric properties, dielectrophoresis (DEP) can be used to sort the different cells”).

As per claim 22, Sinclair teaches the system of claim 21, wherein the particle flow device is configured to flow the cell at a speed of no less than 0.08 m/s (Sinclair: col 2, lines 10-44: “flow velocity of the particles in the channel can be greater than 50 .mu.m/sec and up to about 800 .mu.m/sec or greater”).

As per claim 25, Sinclair teaches the system of claim 21, wherein the imaging system includes one or more light sources to provide an input light to the cell at the first region of the particle flow device, and an optical imager configured to receive optical image data from the cells in the first region (Sinclair: Fig. 3: primarily 11; col 5, lines 10-60: excitation source).

As per claim 26, Sinclair teaches the system of claim 21, wherein the optical signal data comprises a first optical signal and a second optical signal, the first optical signal comprising a first fluorescent signal, and the second optical signal comprising a second fluorescent signal (Sinclair: Fig. 3: mainly 12-16, video camera, neutral beam splitter; col 5, lines 10-37: fluorescence).

As per claim 27, Sinclair teaches the system of claim 21, wherein the optical signal data comprises a first optical signal and a second optical signal, the first optical signal comprising a first fluorescent signal, and the second optical signal comprises a visible light signal (Sinclair: Fig. 3: mainly 12-16, video camera, neutral beam splitter; col 5, lines 10-37: fluorescence. Note that fluorescence is visible light).

As per claim 30, Sinclair teaches the system of claim 21, wherein the one or more parameters from the two- dimensional image of the cell includes one or more of an amount or a size of a feature of or on the cell, one or more particles attached to the cell, or a particular morphology of the cell or portion of the cell (Sinclair: See arguments and citations offered in rejecting claim 21 above: col 4, lines 3-67: “morphological cell differences”: Fig. 2a).

As per claim 31, Sinclair teaches the system of claim 21, wherein the one or more parameters from the two- dimensional image of the cell comprise fluorescence area, bright field area, fluorescence perimeter, or bright field perimeter (Sinclair: See arguments and citations offered in rejecting claim 21 above: fluorescence).

As per claim 32, Sinclair teaches the system of claim 21, wherein the control command for sorting the cell includes a sorting criteria, and wherein the sorting criteria includes a cell contour, a cell size, a cell shape, a nucleus size, a nucleus shape, a fluorescent pattern, or a fluorescent color distribution (Sinclair: See arguments and citations offered in rejecting claim 21 above: fluorescence; col 4, lines 3-67: “morphological cell differences”: Fig. 2a).

As per claim 33, Sinclair teaches the system of claim 21, wherein the one or more parameters from the two-dimensional image of the cell includes a physiological property of the cell including a cell life cycle phase, an expression or localization of a protein by the cell, an expression or localization of a gene by the cell, a damage to the cell, or an engulfment of a substance or a particle by the cell (Sinclair: See arguments and citations offered in rejecting claim 21 above: col 4, lines 3-67: “biological”: Fig. 2a).

As per claim(s) 35 and 36, arguments made in rejecting claim(s) 1 and 2 are analogous, respectively.

As per claim 38, Sinclair teaches the method of claim 35, wherein producing the control command includes comparing the extracted one or more parameters from the two-dimensional image of the cell with one or more threshold values of a sorting criteria (Sinclair: Fig. 1; col 4, 3-18: differences; Fig. 2; col 4, lines 19-67: differences; col 6, lines 1-50: decisions… desired characteristics).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair as applied to claims 21 and 35 above, and further in view of US 20120220022 (Ehrlich).

As per claim 23, Sinclair teaches the system of claim 21. Sinclair does not teach the optical imager is configured to obtain the optical signal data at a sampling rate of no less than 200 kHz. Ehrlich teaches these limitations (Ehrlich: para 258: “the data acquisition is performed at a faster rate of 200 kHz”).

As per claim 37, arguments made in rejecting claim 23 are analogous.

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Ehrlich into Sinclair since both Sinclair and Ehrlich suggest a practical solution and field of endeavor of a system performing flow cytometry and cell sorting involving laser fluorescence excitation and PMT acquisition in general and Ehrlich additionally provides teachings that can be incorporated into Sinclair in that the acquisition is at 200kHz so that “the data acquisition is performed at a faster rate” (Ehrlich: para 258). Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

Claims 28 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair as applied to claims 21 and 35 above, and further in view of WO 2015200857 (Di Carlo).

As per claim 28, Sinclair teaches the system of claim 21, wherein the data processing and control unit is configured to process the image data to produce the image data set by filtering the image data, reconstructing a first image based on the filtered data (Sinclair: Fig. 3: mainly notch filter, EMCCD; col 9, lines 25-30: “the EMCCD detector used in the exemplary system, which was capable of acquiring -8300 spectra per second, can be replaced with a smaller pixel count (128x 128) EMCCD detector which is capable of recording -64,000 spectra per second”; col 9, lines 60-65: “The light scattered by a cell as it transverses the trigger laser focal spot can be detected and the readout of the EMCCD can be triggered after an appropriate delay”. The EMCCD reconstructs the captured light into an image array). Sinclair does not teach and resizing the reconstructed first image to produce a second image, wherein the second image includes binary image data.

Di Carlo teaches resizing the reconstructed first image to produce a second image, wherein the second image includes binary image data (Di Carlo: Fig. 1C: mainly 40, 40c, 40d, 40e: paras 36 37: “FIG. 1C illustrates a background-subtracted image frame 40c that has been subject to the background image subtraction process. Next, the resulting image frames 40c are resized 3x to increase the accuracy of  measurements to sub-micron resolution and noise is filtered out to produce an enlarged image frame 40d. After this step, the image frames 40d are converted to a binary format”; Fig. 1A: para 33: “FIG. 1A illustrates an embodiment of the system 10 that uses a high speed camera imaging system as the cell analysis device 14. The cell analysis device 14 includes a high speed camera 34 in conjunction with a lens 36 (or combination of lenses) that is used to image a portion of the outlet 26 of the purification device 12. A light source 38 is used to provide illumination of the field to image the passing cells. Cells traverse this region at speeds of 0.1-0.4 m/s, which depends on the time after release. The captured high-speed video, which is taken at a suitable frame rate to generate image frames 40 to either capture one or multiple measurements per cell”; Fig. 1D: paras 41-42: “FIG. ID illustrates an example of an embodiment where the imaging field-of-view 41 of, for example, a camera 34 encompasses the expansion regions 28… This embodiment may employ similar image processing techniques as those described above in the context of FIG. 1C… high-resolution images are reconstructed”).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Di Carlo into Sinclair since both Sinclair and Di Carlo suggest a practical solution and field of endeavor of laser excitation fluorescence microscopy flow cytometry involving reconstructing captured light into an image array in general and Di Carlo additionally provides teachings that can be incorporated into Sinclair in that the reconstructed image array is resized and binarized so that “the cell traces are filled with morphological closing using an erosion process followed by dilation as seen in image frame 40e. This image frame 40e is then used for cell measurements” (Di Carlo: para 37). Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

As per claim 39, Sinclair teaches the method of claim 35, wherein the optical signal data comprises time domain signal data, and wherein processing the optical signal data comprises converting the time domain signal data into a binary image of the cell (Sinclair: See arguments and citations offered in rejecting claims 35 above). Sinclair does not teach converting the time domain signal data into a binary image of the cell. Di Carlo teaches these limitations (Di Carlo: Fig. 1C: paras 36-37: “frames 40a, 40b of the video … the image frames 40d are converted to a binary format”).

Claim 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair in view of WO 2015200857 (Di Carlo) as applied to claim 28 above, and further in view of US 20020186874 (Price).

As per claim 29, Sinclair in view of Di Carlo teaches the system of claim 28, wherein the control command is based on one or more parameters extracted from second images (Sinclair in view of Di Carlo: See arguments and citations offered in rejecting claim 28 above; also see Figs. 1A-1C, 2, 3A: waste/collection; Fig. 1C: mainly 40f-46; para 45: cell-sorting; para 30: direct cells to waste or collected receptacle). Sinclair in view of Di Carlo does not teach that an overlay of the first and second images. Price teaches these limitations (Price: paras 5-6: “In this regard, "segmentation" refers to partitioning an image into parts ("segments") that may be individually processed. Preferably, the segments of interest, which may also be referred to as "objects", are individual cells. Once segmented, the binary image would be analyzed for size and shape information and overlaid on the original image to produce integrated intensity and pattern information.”).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Price into Sinclair in view of Di Carlo since both Sinclair in view of Di Carlo and Price suggest a practical solution and field of endeavor of fluorescence microscopy cytometry involving generating a binary image from an initial image reconstructed from captured light in general and Price additionally provides teachings that can be incorporated into Sinclair in view of Di Carlo in that an overlay of the initial image and binarized image is created as “to produce integrated intensity and pattern information” (Price: para 6). Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Sinclair as applied to claim 21 above, and further in view of Official Notice.

As per claim 34, Sinclair teaches the system of claim 33, wherein the determined damage to the cell includes DNA damage. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage of determining DNA damage in that “damage to genetic material can result in impaired cellular function, cell loss, or the transformation of healthy cells to cancers”. The teachings of the prior art could have been incorporated into Sinclair in that the determined damage to the cell includes DNA damage.

Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662